Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/390,509 filed on July 30, 2021.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information Disclosure Statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDSs is being considered by the examiner.
Preliminary amendments to claims were filed on July 30, 2021 and amendments to specification and were filed on August 6, 2021. Claims 1-13 and 16-22 are currently pending.
Claim Objections
Claims 16 is objected to because of the following informalities:
Claim 16 recites: “The apparatus of claim 12, wherein the method further …” The claim is drawn to an apparatus not a method.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 9, 11-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., “Advanced Film Grain Noise Extraction and Synthesis for High Definition Video Coding,” IEEE Trans. on Circuits and Systems for Video Technology, Vol. 19, No. 12, December 2009, pp. 1717-17-29 (Oh) in view of Gomila et al., US 2006/0082649 A1 (Gomila).
With respect to claim 1, Oh discloses a method of processing an image [abstract], the method comprising: determining, based on the image, one or more noise templates, wherein each of the one or more noise templates comprises noise pixels representing noise contained in the image [pp. 1717-1718, under sec. I: “we analyze film grain noise using a parametric model and determine its parameters. Based on the model and its parameters, artificial noise (which is close to the extracted one) is generated and added back to the decoded video at the decoder”]; calculating one or more first autocovariance values, based on the noise pixels of at least one of the one or more noise templates [p. 1719, under sec. III.A: “statistical values of film grain noise, such as variance, autocorrelation and crosscolor correlations can be easily obtained from temporally differential noise Nd”]; based on the one or more first autocovariance values, selecting an entry of a noise model database among database entries which respectively comprise values of noise model parameters corresponding to a noise model [p. 1719, under sec. II: “Two different methods were proposed for film grain synthesis. One is to use the film grain database for the sake of low complexity. The film grain pattern is first identified, and the decoder generates a larger size of film grain stock” noting that noise pixel values in film grain values correspond to noise model parameters]; and using the values of the noise model parameters to characterize the noise contained in the image to be used for further processing of the image [pp. 1719-1720, under sec. III.A: “the extracted noise characteristics remain stable for a long sequence of image frames. In practice, they can be used for the whole video sequence or, at least, for a large number of consecutive image frames. In other words, it is unnecessary to estimate the noise parameters frequently. Furthermore, … the fact that only static areas of consecutive frames are considered in noise extraction makes our algorithm more robust in the presence of object motion”]. While Oh discloses all the limitations of the claim, one may argue whether Oh explicitly and clearly disclose using the values of the noise model parameters to characterize the noise contained in the image to be used for further processing of the image. However, Gomila discloses using the values of the noise model parameters to characterize the noise contained in the image to be used for further processing of the image [pars. 16-18. FIG. 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Oh with Gomila with the motivation to devise a method for simulating a bit-accurate film grain pattern comprised of individual film grain blocks, and use the extracted noise characteristics for film grain removal [Gomila: abstract, par. 17 – see also FIG. 1 in ref. to video coding and decoding].
With respect to claim 2, Oh, in view of Gomila, disclose all the limitations of claim 1 and further discloses obtaining, for each entry of the database to be searched, one or more second autocovariance values, based on noise pixels representing one or more database noise templates corresponding to the values of noise model parameters comprised in the entry [p. 1719, under sec. III.A: “statistical values of film grain noise, such as variance, autocorrelation and crosscolor correlations can be easily obtained from temporally differential noise].
With respect to claim 6, Oh, in view of Gomila, disclose all the limitations of claim 1 and further discloses generating, by an encoder, a set of denoised image pixels, based on the noise model parameters comprised in the entry selected in the noise model database [p. 1719, sec. III].
With respect to claim 7, Oh, in view of Gomila, disclose all the limitations of claim 1, Furthermore, Gomila discloses wherein the one or more noise templates are determined for pixels of the image corresponding to respective values of planes (Y, Cb, Cr), each representing luminance or chrominance of pixels [pars. 41-42, see also Oh, p. 1720, under sec. III.B]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Oh, in view of Gomila, disclose all the limitations of claim 1, Furthermore, Gomila discloses wherein each of the database entries comprises values of noise model parameters associated with one or more of (Y, Cb, Cr) planes representing luminance or chrominance of pixels [pars. 41-42, see also Oh, p. 1720, under sec. III.B]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Oh, in view of Gomila, disclose all the limitations of claim 1, Furthermore, Gomila discloses wherein respective second autocovariance values for the database noise template are obtained for one or more of (Y, Cb, Cr) planes representing luminance or chrominance of pixels, and wherein the entry of the noise model database is selected based on similarity estimates respectively representing, for each of the one or more of (Y, Cb, Cr) planes representing luminance or chrominance of pixels, a similarity between the one or more first autocovariance values and the one or more second autocovariance values [pars. 41-42, see also Oh, p. 1720, under sec. III.B]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 12 and 16, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 1-2, respectively. Therefore, claims 12 and 16 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, respectively.
With respect to claim 13, the claims are drawn to an encoder that perform a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 13 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1.		
With respect to claims 19-20, the claims are drawn to non-transitory computer-readable storage mediua containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-2, respectively. Therefore, claims 19-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Gomila, as applied to claim 1, and further in view of Tourapis et al. US 2007/0047658 A1 (Tourapis).
With respect to claim 8, Oh in view of Gomila, disclose all the limitations of claim 1. But Oh and Gomila, alone or in combination, do not explicitly disclose normalizing one or more of the noise templates based on which first autocovariance values are calculated, prior to calculating the first autocovariance values, by dividing their noise pixels by a standard deviation calculated on their basis. However, Tourapis discloses normalizing one or more of the noise templates based on which first autocovariance values are calculated, prior to calculating the first autocovariance values, by dividing their noise pixels by a standard deviation calculated on their basis [pars. 13, 22]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Oh and Gomila with Tourapis with the motivation to devise a method and apparatus for decoding pictures in an incoming video stream includes a noise generator for adding a dither signal containing random noise to the pictures after video decoding to improve the subjective video quality [Tourapis: abstract].



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-5, 10, 17-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3-5, 10, 17-18 and 21-22, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 3:
“The method of claim 2, wherein the one or more second autocovariance values are pre-calculated, and comprised in data stored in the entry.”
With respect to claim 4:
“The method of claim 2, wherein the selecting the entry of the noise model database is based on a comparison of the one or more first autocovariance values with the one or more second autocovariance values.”
Claim 5 depends from claim 4 and is therefore objected to for the same reason.
With respect to claim 10:
“The method according to claim 1, wherein the noise model is an auto-regressive, AR, parametric noise model, and the noise model parameters comprise AR parametric noise model parameters, wherein each of AR parametric noise model noise pixels representing a database noise template among the one or more database noise templates corresponding to the values the AR parametric noise model parameters is computable based on a combination of a linear combination of previous noise pixels in a causal neighborhood of the AR parametric noise model noise pixel weighted by respective AR model linear combination parameters (φ.sub.1, . . . , φ.sub.P) with a generated noise sample corresponding to an additive Gaussian noise of AR model variance parameter (σ) and using a seed parameter of a pseudo-random number generator.”
Claims 17-18 and 21-22 are drawn o different implementations of claims 3-4, respectively and are, therefore, objected to for the same reason.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Boyce et al., WO 2006/057884 A2, discloses simulation method for film grain block.
Gomila et al., WO 2006/057994 A2, discloses film grain simulation technique for use in media playback devices.
Boyce et al., US 7,680,356 B2, discloses technique for bit-accurate comfort noise addition.
Boyce et al., US 2007/0058866 A1, discloses technique for bit-accurate comfort noise addition.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485